— In a proceeding pursuant to Social Services Law § 384-b to terminate the father’s parental rights on the ground of permanent neglect, the father appeals from an order of fact-finding and disposition of the Family Court, Suffolk County (Freundlich, J.), dated January 10, 2008, which, after fact-finding and dispositional hearings, found that he permanently neglected the child, terminated his parental rights, and transferred custody and guardianship of thé child to the Suffolk County Department of Social Services for the purpose of adoption.
*466Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
Contrary to the father’s contention, the presentment agency demonstrated, by clear and convincing evidence, that he failed to plan for the future of the child notwithstanding the agency’s diligent efforts to encourage and strengthen the parent-child relationship (see Social Services Law § 384-b; Matter of Jeremy D.R., 40 AD3d 764 [2007]; Matter of Jonathan R., 30 AD3d 426 [2006]; Matter of Love Russell J., 7 AD3d 799 [2004]; Matter of Carmen N., 237 AD2d 607, 608 [1997]). In light of the fact that the child has bonded with her foster family, with whom she has lived for virtually her entire life and who wanted to adopt her, and the father’s failure to plan for her future, the Family Court properly found that the best interests of the child would be served by terminating the father’s parental rights and freeing the child for adoption (see Matter of Jeremy D.R., 40 AD3d at 765; Matter of Jonathan R., 30 AD3d at 427). Skelos, J.P., Ritter, Garni and Dickerson, JJ., concur.